 1
 2
 3
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11                                    )                      Case No. 1:19-cv-00927-SAB
     TERESA LYNN MARTINEZ,            )
12                                    )                      ORDER RE STIPULATION FOR
              Plaintiff,              )                      SECOND EXTENSION OF TIME TO
13                                    )                      FILE OPENING BRIEF
         vs.                          )
14                                    )                      (ECF No. 20)
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
                                      )
16            Defendant.              )
                                      )
17
18
              Pursuant to the stipulation of the parties, the second extension of time for Plaintiff to file
19
     an opening brief is GRANTED. The scheduling order is HEREBY AMENDED as follows.
20
              1.      Plaintiff’s opening brief shall be filed on or before May 1, 2020;
21
              2.      Defendant’s opposition to Plaintiff’s opening brief shall be filed on or before June
22
                      1, 2020; and
23
              3.      Plaintiff’s reply, if any, shall be filed on or before June 16, 2020.
24
25
     IT IS SO ORDERED.
26
     Dated:        March 30, 2020
27
                                                          UNITED STATES MAGISTRATE JUDGE
28



                                                     1
